Title: The American Commissioners to John Ross, 3 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ross, John


Sir
Passy, Novr. 3 1778
We have received yours of the twenty seventh of October, inclosing a Copy of a Resolution of Congress of the 11th August 1778.
We shall pay the strictest Attention and Obedience to this Resolution of Congress and to all others, as far as shall be in our Power; and Shall be always ready to receive your Accounts and to settle them; and pay the Ballance, if any should appear due out of the Proceeds of the Cargoes mentioned in the Resolution, as soon as we shall receive them.
In Relation to the Affair of the le Brune, as we are Strangers to the Nature and Circumstances of it, we are not qualified to form any Opinion; And if we were fully informed, we have no Authority to give any Advice concerning it. If it is in a Course of Law, we cannot with Propriety interfere, unless in Case of flagrant Injustice, which must be made clearly to appear, and even then we can interfere only by Application to the Ministry. We return you all the Papers relative to this Affair, and are with due Respect Sir Your most obedient humle Servants
B. FranklinArthur LeeJohn Adams
Mr. John Ross at Nantes.
